Chalmers, J.,
delivered the opinion of the court.
Sect. 1255 of the Code of 1880, before the amendment of March 1, 1882 (Acts 1882, p. 113), declared that no property should be exempt from execution “ when the process is for rent.”
*903The court below ruled, or seems from the meagre record before us to have ruled, that this provision applied only where exempt property was seized under process technically appropriate for the collection of rent, to wit, an attachment or distress for rent, and that the property would be exempt if seized under a fieri facias issued upon a judgment in personam, though the judgment had been recovered for rent due and unpaid.
This is erroneous. The object and effect of this statute was to abolish all exemptions .against demands for rent, and this consequence follows regardless of the legal process adopted for the collection of such demands. The test of exemption or non-exemption is not the form of action pursued, but the consideration of the debt due.
We have not been favored with any brief for appellee and it is possible that the judgment below was based upon other grounds than that alluded to by us. We decide only the single point.
Keversed and remanded.